NO. 07-05-0270-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                    AUGUST 12, 2005

                          ______________________________

                         ROY BRENT CAMPBELL, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 16,584-B; HONORABLE JOHN BOARD, JUDGE
                        _______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Appellant, Roy Brent Campbell, appeals from his conviction for Debit Card Abuse.

Sentence was imposed on April 6, 2005. The clerk’s record was filed on August 11, 2005.

We will dismiss the appeal for want of jurisdiction.


       Our appellate jurisdiction over a criminal appeal is triggered through a timely notice

of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996). In the absence of

a notice of appeal timely filed in compliance with the requirements of Rule of Appellate
Procedure 26, a court of appeals does not obtain jurisdiction to address the merits of the

appeal in a criminal case, and can take no action other than to dismiss the appeal. Slaton

v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998). As applicable here, Rule of Appellate

Procedure 26.2(a) requires a notice of appeal in a criminal case be filed within 30 days after

the day sentence is imposed or suspended in open court, or within 90 days after imposition

of the sentence if a timely motion for new trial is filed. Rule 26.3 allows for an extension

of time if the appellant files a notice of appeal with the trial court within 15 days after the

deadline for filing the notice of appeal and files a motion for extension with the appellate

court.


         Here, the record reflects that the court imposed sentence on appellant on April 6,

2005. A motion for new trial was timely filed on April 29, 2005, making appellant’s notice

of appeal due July 5. The notice of appeal was filed August 4, more than 15 days after its

due date. A motion for extension of time was filed with this court on July 26, 2005, also

more than 15 days after the due date for the notice of appeal. Tex. R. App. P. 26.3.

Appellant’s failure to file a timely notice of appeal or to meet the requirements for an

extension under Rule 26.3 prevents this court from having jurisdiction over his appeal.

Slaton, 981 S.W.2d at 210.


         Consequently, the appeal is dismissed for want of jurisdiction.



                                           James T. Campbell
                                               Justice

Do not publish.


                                              2